Citation Nr: 0936457	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for the residuals of 
Valley Fever.

3.  Entitlement to service connection for multiple joint and 
bone arthritis, to include arthritis of the right and left 
arms, shoulders, wrists, hands, hips, and legs.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which service connection for 
heart problems, valley fever, and arthritis of right and left 
arms, shoulders, wrists, legs, hips and hands was denied.

In this November 2007 decision and remand, these claims were 
remanded for further development, to include affording the 
Veteran additional VA examination.

The claim for service connection for fibromyalgia, as the 
result of the claimed Valley Fever, was referred for 
adjudication.  This was not done.  Particularly in light of 
this decision, which grants service connection for the 
residuals of Valley Fever, referral of the claim for 
fibromyalgia, as secondary to residuals of Valley Fever, is 
again referred to the RO for all appropriate action and 
adjudication.

The remaining issues are thus framed to comport with medical 
evidence and the Veteran's claims as reflected on the first 
page of this decision.  

The issues of service connection for a heart condition, and 
for service connection for multiple joint and bone arthritis, 
to include arthritis of the right and left arms, shoulders, 
wrists, hands, hips, and legs addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence establishes that the Veteran manifests 
clinical lung abnormalities which are the residuals of Valley 
Fever contracted during his active service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of 
Valley Fever have been met. 38 U.S.C.A. §§ 1110, 1111, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

As noted in the November 2007 remand, "Valley Fever" is the 
"primary stage of coccidioidomycosis," or a "fungous 
disease caused by infection with coccidioides imitis."  The 
condition is also called California disease and desert fever.  
The primary form is an acute, benign respiratory infection 
varying in severity from that of a common cold to symptoms 
resembling influenza.  The secondary form is a virulent and 
severe, chronic, progressive, granulomatous disease that can 
involve the lungs and be caused by new infection or 
reactivation of arrested primary disease.  Dorland's 
Illustrated Medical Dictionary, 623, 351 (27th ed. 1988).

The Veteran's service treatment records do not specifically 
establish that the Veteran contracted Valley Fever during 
active service.  In addition, results of chest X-rays were 
reported to be normal throughout his active service.  
However, these records do show that he was treated for flu-
like symptoms, requiring hospitalization for seven days in 
May 1975, approximately three months prior to discharge.  
Moreover, his report of medical history at discharge from 
active service reflects complaints of pain or pressure in the 
chest.  Significantly, pulmonary function tests were reported 
to measure 86 percent total vital lung capacity and a 
negative 1 second 80 percent forced expiratory volume.

While the hospital at which the Veteran was treated for the 
flu in May 1975 was in Japan, available service personnel 
records do show that the Veteran served in or near desert 
regions for extended periods of time during his active 
service.  He served at Castle Air Force Base in California 
from April 1962 to March 1966, and at Laredo AFB in Texas 
from September 1968 to at least September 1971.  The 
Veteran's chronological listing of service ends at this date, 
but he remained on active service until August 1975, when his 
discharge documents reflect he was retired while stationed at 
Travis AFB in California.  Thus, he could easily have been 
exposed to the coccidioides imitis.

VA examination conducted in January 1977-shortly after the 
Veteran's discharge from active service-reflects clinical 
(X-ray) findings of calcifications in the right hilar region 
of the lungs and one round calcific density measuring 12 
millimeters in diameters in the left lower chest, posteriorly 
at the level of L-1.  The radiologist's conclusion was of 
rounded calcific density in the left lower chest, 
posteriorly.  The examiner did not diagnose any specific 
residuals of Valley Fever, and did not diagnose a lung or 
respiratory disability.

Thereafter, VA and private treatment records show findings of 
density in the anterior lower lung field and a possible 
calcified granuloma in the posterior base of the left lung in 
1996; calcified granulomatous nodules in the left lung in 
1997 and 2003; calcified granuloma in the left posterior base 
but no acute infiltrates or evidence of pleural thickening or 
effusion in 1998; and a calcified nodule in the posterior 
left lung base, unchanged since 2003 and consistent with an 
old granuloma but without acute lung infiltrates or pleural 
disease in 2007.

In November 2008, the Veteran underwent VA examination, at 
which time clinical findings revealed a suggestion of one 
centimeter thin-walled lucencies predominantly in the left 
lower lung field, and a one centimeter density projected over 
approximately T-11.  The examiner diagnosed Valley Fever, 
asymptomatic and observed that the Veteran manifested no 
residual effects by history or physical examination.  
However, the examiner further diagnosed a one centimeter 
density in the left lung, and observed that there were old 
X-rays that show this abnormality from the past, unchanged.  
The examiner opined that this can be left from Valley Fever.  
The examiner noted that the claims file had been reviewed.  
Yet, in discussing the radiological findings, he cited to the 
1996 chest X-ray as the only chest X-ray, then noted that the 
current, 2008, finding of a one centimeter density in the 
left lung are is unchanged from past old X-rays, in the 
plural.  In fact, the record contains a 1977 VA X-ray report 
noting calcifications in the right hilar region of the lungs 
and one round calcific density measuring 12 millimeters in 
diameters in the left lower chest, posteriorly at the level 
of L-1

The Board notes the inconsistencies in the opinion and the 
review of evidence.  Notwithstanding, the Board finds it may 
decide the claim on the evidence of record.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the Veteran was treated for flu-like symptoms 
during active service.  On discharge, he was noted to have a 
normal chest X-ray but to evidence reduced total vital lung 
capacity.  Shortly after his discharge, in 1977, VA 
examination shows clinical (X-ray) findings of calcifications 
in the right hilar region and one round calcific density 
measuring 12 millimeters in diameter in the left lower chest 
posteriorly.  Similar findings have been detected in the 
lungs since then to the present.  The VA examiner in November 
2008 remarked that the clinical findings have been unchanged 
in the lung and opined that this can be a residual from 
Valley Fever which, in fact, the examiner did diagnose. 

Given the Veteran was treated for a condition that fits the 
description of a primary form of Valley Fever, findings at 
discharge of reduced lung capacity, clinical findings of a 
lung abnormality in 1977 that have remained present and 
unchanged through 2008, and the Veteran's prolonged active 
service in desert areas known for exposure to coccidioides 
imitis, the Board finds the evidence is, at the very least, 
in equipoise.  Accordingly, any inconsistencies in the 
November 2008 VA examination report will be resolved in the 
Veteran's favor.

There is no other evidence or opinion against a finding that 
the clinical findings in the Veteran's lungs detected in 1977 
and present in 2008 are the residuals of infection that was 
the result of exposure to coccidioides imitis, i.e., Valley 
Fever, during active service.

Service connection for the residuals of Valley Fever is 
warranted.


ORDER

Service connection for the residuals of Valley Fever is 
granted.




REMAND

The November 2007 remand requested VA examination to 
determine the nature, extent, and etiology for any heart 
condition and for multiple joint and bone arthritis, to 
include arthritis of the right and left arms, shoulders, 
wrists, hands, hips, and legs.

The inconsistencies and deficiencies in the ensuing November 
2008 VA examination report cannot be resolved as to these 
claims without remand.  See Bar v. Nicholson, 21 Vet. App. 
303 (2007).

First, the report does not diagnose a heart condition and 
purports to be informed by review of the claims folder.  Yet, 
the examiner does not mention the private medical records 
dated in 2004 that concluded the Veteran exhibited mild 
diffuse carotid artery disease.  Following this, 2007 private 
treatment records reflect that further testing was 
recommended as the Veteran's chest pain was found to be 
atypical of his cervical disc disease.  The Board is aware 
that the Veteran's case has long involved atypical chest pain 
and well-documented treatment for cervical disk disease 
without any clinical findings of a heart condition-UNTIL the 
2004 report of carotid artery disease.  

Second, while the report does show clinical findings of 
degenerative arthritis in the bilateral knees (for which the 
Veteran was already service-connected), bilateral hips, and 
bilateral shoulders, no examination was done to determine the 
nature and extent of disability in the right and left arms, 
wrists, hands, and legs.  As for the etiology of the 
degenerative arthritis found in the bilateral hips and 
shoulders, the examiner opined that arthritis did not have 
its onset from any incident during active military service, 
but based his rationale on the fact that fibromyalgia and 
myofascial pain syndrome were not diagnosed until 1997.  
There was no discussion of the Veteran's long history of 
musculoskeletal complaints-particularly of chest pressure 
and pain-which clearly had its onset during active service.  

The case must again be remanded.  Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Accordingly, the case must again be REMANDED for the 
following action:

1.  Schedule the Veteran for VA 
examination by a cardiac specialist to 
determine the nature, extent, and 
etiology of any currently manifested 
cardiac condition.  All indicated tests 
and studies should be performed.  The 
claims folder, including any newly 
obtained evidence, and a copy of this 
remand must be sent to the examiner for 
review in conjunction with the 
examination.  

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any manifested cardiac pathology 
is in any way the result of active 
service or, in the alternative, had its 
onset during active service.

A complete rationale is required for any 
and all opinions expressed.

2.  Schedule the Veteran for VA 
examination by an orthopedic specialist 
to determine the nature, extent, and 
etiology of any currently manifested 
arthritic condition of the bones and 
joints, to include arthritis of the 
bilateral arms, shoulders, wrists, hands, 
hips, and legs.  All indicated tests and 
studies should be performed.  The claims 
folder, including any newly obtained 
evidence, and a copy of this remand must 
be sent to the examiner for review in 
conjunction with the examination.  

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any manifested pathology of the 
bones and joints is

*	in any way the result of active 
service or,
*	had its onset during active service 
or,
*	is the result of aggravation by a 
service connected disability, to 
include the service-connected right 
and left knee disabilities and the 
residuals of Valley Fever.

A complete rationale is required for any 
and all opinions expressed.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
service connection for a heart condition, 
and for an arthritic condition of the 
bones and joints, to include arthritis of 
the right and left arms, shoulders, 
wrists, hands, hips, and legs in 
accordance with the applicable laws and 
regulations.  If any of the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity for 
response.













Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of the claims. 38 C.F.R. § 3.655 (2005). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


